DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 21-40 are pending and have been examined.  
Response to Amendments
In the reply filed 9/20/22, claims 21, 33 and 40 were amended. Accordingly, claims 21 – 40 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 21 – 40 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Applicant’s substantial amendments necessitated new grounds of rejections. Applicant argues that prior art fails to teach, wherein the search service retrieves information associated with the one or more entries from one or more data sources and uses the information to determine the relevance value (Diligenti [Col. 1 lines 40 – 50]: Systems, methods, and apparatus including computer program products for ranking search results of a search query are described.  In general, particular inputs may be generated or analyzed to affect the presentation of search results.  For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query).  Such an approach may benefit a user by providing them with search results that are more likely to match their needs.). Therefore, examiner is not persuaded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10/769,156. Although the claims at issue are not identical, they are not patentably distinct from each other. See claim chart below:
10/769,156
16/927,626
1.  A method to rank query results for relevance based on external context, the method comprising: 

receiving, at a server, a query and an external context list from a user via a client device, 

the external context list having data representing one or more entries each identifying a person, a team, a group, an organization, or a site associated with the user;  

determining a relevance value for each of the one or more entries in the external context list based on an order of connection or a relationship between the individual entries and the user;  





performing, by a search service, the query and generating a search index comprising items in response to performance of the query, the individual items having metadata describing properties of the individual items;  

matching the one or more entries in the external context list against the metadata describing the properties of the individual items;  

computing a score for the individual items based on the matching of the entries in the external context list against the metadata describing the properties of the individual items; and 






transmitting to and surfacing on the client device a subset of the items in the search index each having a calculated score above a threshold and ranked based on the scores computed for the subset of items, thereby reducing processor and memory usage along with bandwidth usage due to reduced amount of communications between the server and the client device. 
21. A method comprising:
receiving, at a search service, a query from a user via a client device;identifying, by the search service, a context list having data representing one or more entries each identifying a person, a team, a group, an organization, or a site associated with the user;determining a relevance value for each of the one or more entries in the context list based on an order of connection or a relationship between the individual entries and the user, wherein the search service retrieves information associated with the one or more entries from one or more data sources and uses the information to determine the relevance value;
performing, by the search service, the query; populating a search index comprising items each having metadata describing propertiesof the individual items;
matching the one or more entries in the context list against the metadata describing the properties of the individual items;based on the matching, computing a score for the individual items;ranking the items based on the score for each of the individual items;identifying a subset of the items, wherein each of the subset of items comprises a score exceeding a threshold; andtransmitting the subset of the items to the client device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Diligenti et al., U.S. Patent No.: 9,110,975 (Hereinafter “Diligenti”), and further in view of Katic, U.S. Patent Application Publication No. 2016/0026713 (Hereinafter “Katic”).
	Regarding claim 21, Diligenti teaches, a method comprising:
receiving, at a search service (Diligenti Col. 19 line 11: search service), a query from a user via a client device (Diligenti Col. 3 lines 23 – 26: FIG. 1 shows an example system 1000 for improving the relevance of results obtained from submitting search queries as can be implemented in an internet, intranet, or other client/server environment.);
identifying, by the search service (Diligenti Col. 19 line 11: search service), a context list having data representing one or more entries each identifying a person, a team, a group, an organization, or a site associated with the user (Diligenti Col. 1 line 43 – Col. 2 line 6: “For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query). … In general, one aspect of the subject matter described in this specification can be embodied in a method that includes for a first document identified as a search result of a user user-submitted query, generalizing the user-submitted query by forming one or more variants of the user-submitted query to generate one or more other queries, each of the one or more other queries being different from the user-submitted query.  A generalized quality of result statistic is generated for the first document from respective data associated with each of the other queries, each respective data being indicative of user behavior relative to the first document as a search result for the associated other query.  The generalized quality of result statistic is provided as the quality of result statistic input to the document ranking process for the first document and the user-submitted query.” Here, the external context list represents data associated with user behavior.);
determining a relevance value for each of the one or more entries in the context list based on an order of connection or a relationship between the individual entries and the user (Diligenti Col. 4 lines 49 – 58: To further improve such traditional document ranking techniques, the ranking engine 1052 can receive an additional signal from a rank modifier engine 1056 to assist in determining an appropriate ranking for the documents.  The rank modifier engine 1056 provides one or more measures of relevance for the documents, which can be used by the ranking engine 1052 to improve the search results' ranking provided to the user 1002.  The rank modifier engine 1056 can perform one or more of the operations described further below to generate the one or more measures of relevance.), 
wherein the search service retrieves information associated with the one or more entries from one or more data sources and uses the information to determine the relevance value (Diligenti [Col. 1 lines 40 – 50]: Systems, methods, and apparatus including computer program products for ranking search results of a search query are described.  In general, particular inputs may be generated or analyzed to affect the presentation of search results.  For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query).  Such an approach may benefit a user by providing them with search results that are more likely to match their needs.);
Diligenti does not clearly teach, performing, by the search service, the query; populating a search index comprising items each having metadata describing properties of the individual items; However, Katic [0046] teaches, “In particular embodiments, in response to a search query from a user of the online social network, social-networking system 160 may identify external content objects associated with third-party systems that substantially matches the query.  External objects may be identified by accessing an enhanced search index, as discussed above.  As an example and not by way of limitation, the enhanced search index may incorporate internal data collected by the social-networking system 160 about the external object, such as posts, links, shares, comments, etc., on the online social network with respect to the external object.  In particular embodiments, social-networking system 160 may consider the source from which it determined that there is a link between an external object and another online document; for example, the association could be in the original webpage, in a link post, in comments to a link post, through a third-party API, etc. The different sources may be associated with different signal strengths for ranking purposes.  In particular embodiments, social-networking system 160 may collect data on impressions, which represents the number of users who have viewed a particular webpage, link, post, comment, etc. Social-networking system 160 may also measure the number of interactions after a user has seen the webpage, e.g. the click-through rate, and augment that with social interactions, e.g., likes, shares, comments, etc. on the online social network.  In particular embodiments, social-networking system 160 may then send a search-results page comprising references to one or more of the identified objects for display to the first user.  Each referenced object in the search-results page having a score or rank greater than a threshold score.”
matching the one or more entries in the context list against the metadata describing the properties of the individual items (Katic [0044]: “The typeahead process may use one or more matching algorithms to attempt to identify matching nodes or edges.  When a match or matches are found, the typeahead process may send a response to the user's client system 130 that may include, for example, the names (name strings) of the matching nodes as well as, potentially, other metadata associated with the matching nodes.  The typeahead process may then display a drop-down menu that displays references to the matching profile pages (e.g., a name or photo associated with the page) of the respective user nodes 202, concept nodes 204, or external nodes 208, and displays names of matching edges 206 that may connect to the matching nodes, which the user can then click on or otherwise select, thereby confirming the desire to search for the matched object corresponding to the selected node, or to search for objects connected to the matched users, concepts, or external objects by the matching edges.  Alternatively, the typeahead process may simply auto-populate a field or form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”);
based on the matching, computing a score for the individual items; ranking the items based on the score for each of the individual items (Katic [0048]: As an example and not by way of limitation, a score corresponding to a particular scoring signal may be based at least in part on a degree of separation between the user node 202 of the querying user and an external node 208 corresponding to the identified object.  Objects that reference social-graph elements that are closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the element and the querying user's user node 202) may be scored or ranked more highly than objects that are further from the user (i.e., more degrees of separation).  In the example of FIG. 2, user nodes 202 of user "A" and user "B" have a single degree of separation, and user nodes 202 of user "B" and user "E" have two degrees of separation.  Based on the degrees of separation, a degree-of-separation score for user "B" with respect to user "A" may be higher than a score for user "B" with respect to user "E." As another example and not by way of limitation, a comment corresponding to a concept node 204 that is closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the concept node 204 and the querying user's user node 202) may be scored or ranked more highly than concept nodes 204 that are further from the querying user's user node 202 (i.e., more degrees of separation).);
identifying a subset of the items, wherein each of the subset of items comprises a score exceeding a threshold (Katic [0058]: In particular embodiments, social-networking system 160 may only send search results corresponding to identified objects having a score/rank over a particular threshold score/rank.  As an example and not by way of limitation, social-networking system 160 may only send the top ten results back to the querying user in response to a particular search query.); and 
transmitting the subset of the items to the client device (Katic [0020]: In particular embodiments, social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by social-networking system 160.  As an example and not by way of limitation, the items and objects may include groups or social networks to which users of social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects.  A user may interact with anything that is capable of being represented in social-networking system 160 or by an external system of third-party system 170, which is separate from social-networking system 160 and coupled to social-networking system 160 via a network 110.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Diligenti et al. to the Katic’s system by adding the feature of ranking scores. The references (Diligenti and Katic) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. Ordinary skilled artisan would have been motivated to do so to provide Diligenti’s system with enhanced data. (See Katic [Abstract], [0044 – 0048], [0058]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 22, the method of claim 21, wherein the context list is at least one of generated by the search service or maintained by the search service (Diligenti [Col. 01 line 59 – Col. 02 line 03]: In general, one aspect of the subject matter described in this specification can be embodied in a method that includes for a first document identified as a search result of a user user-submitted query, generalizing the user-submitted query by forming one or more variants of the user-submitted query to generate one or more other queries, each of the one or more other queries being different from the user-submitted query. A generalized quality of result statistic is generated for the first document from respective data associated with each of the other queries, each respective data being indicative of user behavior relative to the first document as a search result for the associated other query.).
Regarding claim 23, the method of claim 21, wherein the server comprises the search service (Diligenti [Col. 19 lines 10 – 19]: Moreover, the server environment, which is configured to provide electronic search service and employ the ranking systems and techniques described, need not be implemented using traditional back-end or middleware components.  The server environment can be implemented using a program installed on a personal computing apparatus and used for electronic search of local files, or the server environment can be implemented using a search appliance (such as GOGGLE.RTM.  in a Box, provided by Google Inc.  of Mountain View, Calif.) installed in an enterprise network.).
Regarding claim 24, the method of claim 21, further comprising:
in response to detecting a change of the relationship between one or more of the individual entries and the user, modifying the relevance value for each of the one or more of the individual entries (Katic [0050]: In particular embodiments, for each identified object, a score corresponding to a particular scoring signal may be based at least in part on a social relevance of the identified object to the querying user.  Objects that reference social-graph elements that are more closely connected or otherwise relevant to the querying user may be scored more highly than objects that reference social-graph elements that are not as closely connected or are otherwise less relevant to the querying user.  As an example and not by way of limitation, the social relevance of a particular external node 208 may be based on the number of edges 206 connected to the external node 208, such that an object referencing an external node 208 connected by more edges 206 may be scored or ranked higher than another object referencing another external node 208 connected by fewer edges 206.  As another example and not by way of limitation, the social relevance of a particular edge 206 or edge-type may be based on the frequency of that edge-type being connected to particular nodes.  In particular embodiments, identified objects associated with social-graph elements that the querying user has previously accessed, or are relevant to the social-graph elements the querying user has previously accessed, may be more likely to be the target of the querying user's search query.  Thus, these identified objects may be scored or ranked more highly.).
Regarding claim 25, the method of claim 21, wherein the relevance value for each of the one or more entries is subject to being decreased based on a time decay mechanism  (Katic [0064]: In particular embodiments, the social-networking system 160 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof.  As an example and not by way of limitation, a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time, such that more recent actions are more relevant when calculating the coefficient.).
Regarding claim 26, the method of claim 21, wherein the relevance value for each of the one or more entries is decreased when the user has not interacted with the one or more entries over a period of time (Katic [0051]: In particular embodiments, for each identified object, a score corresponding to a particular scoring signal may be based at least in part on a recency value associated with the identified object. In particular embodiments, a recency value may correspond to how recently an associated object was generated, created, posted, sent, received, viewed, or commented on. For example, a recency value associated with an identified object may be determined based on a time or date associated with the object compared with the current time or date. Objects associated with more recent dates may have higher recency-value scores than objects associated with dates further in the past. As an example and not by way of limitation, an identified object corresponding to a comment that was posted two days ago may have a relatively high recency-value score (e.g., 9 out of 10), while another identified object corresponding to another comment that was posted a year ago may have a relatively low recency-value score (e.g., 2 out of 10). In particular embodiments, a recency value may correspond to a time or date associated with a future event or activity, and an event occurring sooner in the future may have a higher recency-value score than an event happening further in the future.).
Regarding claim 27, the method of claim 21, wherein the items of the search index comprise at least one of:
items created or interacted with by the user; items on sites visited by the user; or items created by other users associated with the user (Katic [0002]: A social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g. wall posts, photo-sharing, event organization, messaging, games or advertisements) to facilitate social interaction between or among users.); or
items trending around the user (Katic [0052]: As example and not by way of limitation, an identified object associated with a trending or popular topic may have a higher topic-relevance score than another identified object associated with a less-popular topic.); 
Regarding claim 28, the method of claim 21, wherein each score for the individual items is based on the respective relevance value for the individual items (Katic [0061]: At step 540, social-networking system 160 may calculate, for each identified object, a score based at least in part on a connectivity of the external node to the one or more internal nodes, as described above. In particular embodiments, a plurality of scores corresponding to a plurality of scoring signals may be calculated for each identified object, respectively. At step 550, social-networking system 160 may send a search-results page comprising references to one or more of the identified objects for display to the first user. Each identified object referenced in the search-results page may having a score greater than a threshold score.).
Regarding claim 29, the method of claim 28, wherein each score for the individual items is further based on a preassigned weight for one or more of the properties of the individual items (Diligenti [Col. 19 line 61 – line 67]: The respective data associated in the model with one or more of the other queries comprises aggregated click data, wherein the aggregated click data is based on a weighted average of a count of long clicks for the first document in the search results for each of the one or more of the other queries. In various implementations, the match belief score can be used to down-weight or demote data associated with the chosen query, the quality of result statistic, or both. For example, if the match belief score is low, these values can be down weighted to reflect a low level of confidence in the matched query, and vice versa.).
Regarding claim 30, the method of claim 21, further comprising:
receiving input signals associated with the items of the search index (Diligenti [Col. 4 lines 3 – 18]: The search engine 1030 uses the information within the user query 1015 (e.g. query terms) to find relevant documents. The search engine 1030 can include an indexing engine 1020 that actively searches a corpus (e.g., web pages on the Internet) to index the documents found in that corpus, and the index information for the documents in the corpus can be stored in an index database 1022. This index database 1022 can be accessed to identify documents related to the user query 1015.).
Regarding claim 31, the method of claim 30, wherein the input signals comprise at least one of:
view count activity for the items; recent activity for the items; or click stream activity for the items (Diligenti [Col. 1 lines 28 – 36]: For example, user reactions to particular search results or search result lists may be gauged, so that results on which users often click will receive a higher ranking. The general assumption under such an approach is that searching users are often the best judges of relevance, so that if they select a particular search result, it is likely to be relevant, or at least more relevant than the presented alternatives.).
Regarding claim 32, the method of claim 31, wherein populating the search index comprises adding properties of the individual items to the search index based on the input signals (Katic [0046] In particular embodiments, social-networking system 160 may collect data on impressions, which represent the number of users who have viewed a particular webpage, link, post, comment, etc. Social-networking system 160 may also measure the number of interactions after a user has seen the webpage, e.g. the click-through rate, and augment that with social interactions, e.g., likes, shares, comments, etc. on the online social network.).
Regarding claim 33, Diligenti teaches, a system comprising: 
a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising (Diligenti [Col. 3 lines 38 – 42]: The client device 1004 can include a random access memory (RAM) 1006 (or other memory and/or a storage device) and a processor 1008.  The processor 1008 is structured to process instructions within the system 1000.): 
receiving, at a search service (Diligenti Col. 19 line 11: search service), a query from a user via a client device (Diligenti Col. 3 lines 23 – 26: FIG. 1 shows an example system 1000 for improving the relevance of results obtained from submitting search queries as can be implemented in an internet, intranet, or other client/server environment.); 
identifying, by the search service (Diligenti Col. 19 line 11: search service), a context list having data representing one or more entries each identifying a person, a team, a group, an organization, or a site associated with the user (Diligenti Col. 1 line 43 – Col. 2 line 6: “For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query). … In general, one aspect of the subject matter described in this specification can be embodied in a method that includes for a first document identified as a search result of a user user-submitted query, generalizing the user-submitted query by forming one or more variants of the user-submitted query to generate one or more other queries, each of the one or more other queries being different from the user-submitted query.  A generalized quality of result statistic is generated for the first document from respective data associated with each of the other queries, each respective data being indicative of user behavior relative to the first document as a search result for the associated other query.  The generalized quality of result statistic is provided as the quality of result statistic input to the document ranking process for the first document and the user-submitted query.” Here, the external context list represents data associated with user behavior.); 
determining a relevance value for each of the one or more entries in the context list based on an order of connection or a relationship between the individual entries and the user (Diligenti Col. 4 lines 49 – 58: To further improve such traditional document ranking techniques, the ranking engine 1052 can receive an additional signal from a rank modifier engine 1056 to assist in determining an appropriate ranking for the documents.  The rank modifier engine 1056 provides one or more measures of relevance for the documents, which can be used by the ranking engine 1052 to improve the search results' ranking provided to the user 1002.  The rank modifier engine 1056 can perform one or more of the operations described further below to generate the one or more measures of relevance.);
Diligenti does not clearly teach, performing, by the search service, the query; populating a search index comprising items each having metadata describing properties of the individual items; However, Katic [0046] teaches, “In particular embodiments, in response to a search query from a user of the online social network, social-networking system 160 may identify external content objects associated with third-party systems that substantially matches the query.  External objects may be identified by accessing an enhanced search index, as discussed above.  As an example and not by way of limitation, the enhanced search index may incorporate internal data collected by the social-networking system 160 about the external object, such as posts, links, shares, comments, etc., on the online social network with respect to the external object.  In particular embodiments, social-networking system 160 may consider the source from which it determined that there is a link between an external object and another online document; for example, the association could be in the original webpage, in a link post, in comments to a link post, through a third-party API, etc. The different sources may be associated with different signal strengths for ranking purposes.  In particular embodiments, social-networking system 160 may collect data on impressions, which represents the number of users who have viewed a particular webpage, link, post, comment, etc. Social-networking system 160 may also measure the number of interactions after a user has seen the webpage, e.g. the click-through rate, and augment that with social interactions, e.g., likes, shares, comments, etc. on the online social network.  In particular embodiments, social-networking system 160 may then send a search-results page comprising references to one or more of the identified objects for display to the first user.  Each referenced object in the search-results page having a score or rank greater than a threshold score.”
matching the one or more entries in the context list against the metadata describing the properties of the individual items (Katic [0044]: “The typeahead process may use one or more matching algorithms to attempt to identify matching nodes or edges.  When a match or matches are found, the typeahead process may send a response to the user's client system 130 that may include, for example, the names (name strings) of the matching nodes as well as, potentially, other metadata associated with the matching nodes.  The typeahead process may then display a drop-down menu that displays references to the matching profile pages (e.g., a name or photo associated with the page) of the respective user nodes 202, concept nodes 204, or external nodes 208, and displays names of matching edges 206 that may connect to the matching nodes, which the user can then click on or otherwise select, thereby confirming the desire to search for the matched object corresponding to the selected node, or to search for objects connected to the matched users, concepts, or external objects by the matching edges.  Alternatively, the typeahead process may simply auto-populate a field or form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”); 
based on the matching, computing a score for the individual items; ranking the items based on the score for each of the individual items (Katic [0048]: As an example and not by way of limitation, a score corresponding to a particular scoring signal may be based at least in part on a degree of separation between the user node 202 of the querying user and an external node 208 corresponding to the identified object.  Objects that reference social-graph elements that are closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the element and the querying user's user node 202) may be scored or ranked more highly than objects that are further from the user (i.e., more degrees of separation).  In the example of FIG. 2, user nodes 202 of user "A" and user "B" have a single degree of separation, and user nodes 202 of user "B" and user "E" have two degrees of separation.  Based on the degrees of separation, a degree-of-separation score for user "B" with respect to user "A" may be higher than a score for user "B" with respect to user "E." As another example and not by way of limitation, a comment corresponding to a concept node 204 that is closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the concept node 204 and the querying user's user node 202) may be scored or ranked more highly than concept nodes 204 that are further from the querying user's user node 202 (i.e., more degrees of separation).);
identifying a subset of the items, wherein each of the subset of items comprises a score exceeding a threshold (Katic [0058]: In particular embodiments, social-networking system 160 may only send search results corresponding to identified objects having a score/rank over a particular threshold score/rank.  As an example and not by way of limitation, social-networking system 160 may only send the top ten results back to the querying user in response to a particular search query.); and 
transmitting the subset of the items to the client device (Katic [0020]: In particular embodiments, social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by social-networking system 160.  As an example and not by way of limitation, the items and objects may include groups or social networks to which users of social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects.  A user may interact with anything that is capable of being represented in social-networking system 160 or by an external system of third-party system 170, which is separate from social-networking system 160 and coupled to social-networking system 160 via a network 110.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Diligenti et al. to the Katic’s system by adding the feature of ranking scores. The references (Diligenti and Katic) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. Ordinary skilled artisan would have been motivated to do so to provide Diligenti’s system with enhanced data. (See Katic [Abstract], [0044 – 0048], [0058]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 34, the system of claim 33, further comprising: collecting input signals associated with the items of the search index, wherein the input signals relate to at least one of: 
items created or interacted with by the user; items on sites visited by the user; items trending around the user (Katic [0052]: As example and not by way of limitation, an identified object associated with a trending or popular topic may have a higher topic-relevance score than another identified object associated with a less-popular topic.); or items created by other users associated with the user (Katic [0002]: A social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g. wall posts, photo-sharing, event organization, messaging, games or advertisements) to facilitate social interaction between or among users.).
Regarding claim 35, the system of claim 34, wherein the input signals are collected from the client device when the query is received from the user (Diligenti [Col. 4 lines 3 – 18]: The search engine 1030 uses the information within the user query 1015 (e.g. query terms) to find relevant documents. The search engine 1030 can include an indexing engine 1020 that actively searches a corpus (e.g., web pages on the Internet) to index the documents found in that corpus, and the index information for the documents in the corpus can be stored in an index database 1022. This index database 1022 can be accessed to identify documents related to the user query 1015.).
Regarding claim 36, the system of claim 33, further comprising:
providing, to the user, an interface comprising a search menu, wherein the search menu includes one or more interface elements for selecting one or more contexts of the query (Diligenti [Col. 4 lines 3 – 18]: The search engine 1030 uses the information within the user query 1015 (e.g. query terms) to find relevant documents. The search engine 1030 can include an indexing engine 1020 that actively searches a corpus (e.g., web pages on the Internet) to index the documents found in that corpus, and the index information for the documents in the corpus can be stored in an index database 1022. This index database 1022 can be accessed to identify documents related to the user query 1015.).
Regarding claim 37, the system of claim 36, wherein the one or more interface elements for selecting one or more contexts enable selection of at least one of:
users associated with the query; a document including one or more terms of the query; or a hashtag including one or more terms of the query (Diligenti [Col. 1 lines 28 – 36]: For example, user reactions to particular search results or search result lists may be gauged, so that results on which users often click will receive a higher ranking. The general assumption under such an approach is that searching users are often the best judges of relevance, so that if they select a particular search result, it is likely to be relevant, or at least more relevant than the presented alternatives.).
Regarding claim 38, the system of claim 36, wherein the interface further comprises one or more interface elements for refining the query based on of at least one of:
relevance; date; or popularity (Diligenti Col. 1 line 43 – Col. 2 line 6: “For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query).).
Regarding claim 39, the system of claim 33, wherein computing the score for the individual items comprises multiplying the relevance value for an individual item by a weight for one or more properties associated with the individual item (Katic [0050]: In particular embodiments, for each identified object, a score corresponding to a particular scoring signal may be based at least in part on a social relevance of the identified object to the querying user.  Objects that reference social-graph elements that are more closely connected or otherwise relevant to the querying user may be scored more highly than objects that reference social-graph elements that are not as closely connected or are otherwise less relevant to the querying user.  As an example and not by way of limitation, the social relevance of a particular external node 208 may be based on the number of edges 206 connected to the external node 208, such that an object referencing an external node 208 connected by more edges 206 may be scored or ranked higher than another object referencing another external node 208 connected by fewer edges 206.  As another example and not by way of limitation, the social relevance of a particular edge 206 or edge-type may be based on the frequency of that edge-type being connected to particular nodes.  In particular embodiments, identified objects associated with social-graph elements that the querying user has previously accessed, or are relevant to the social-graph elements the querying user has previously accessed, may be more likely to be the target of the querying user's search query.  Thus, these identified objects may be scored or ranked more highly.). 
Regarding claim 40, Diligenti teaches, a computing device, comprising:
a processor; and a memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising (Diligenti [Col. 3 lines 38 – 42]: The client device 1004 can include a random access memory (RAM) 1006 (or other memory and/or a storage device) and a processor 1008.  The processor 1008 is structured to process instructions within the system 1000.):
receiving, by a search service (Diligenti Col. 19 line 11: search service), a query from a user of a client device (Diligenti Col. 3 lines 23 – 26: FIG. 1 shows an example system 1000 for improving the relevance of results obtained from submitting search queries as can be implemented in an internet, intranet, or other client/server environment.); 
identifying, by the search service (Diligenti Col. 19 line 11: search service), a context list having data representing entries identifying a person, a team, a group, an organization, or a site associated with the user (Diligenti Col. 1 line 43 – Col. 2 line 6: “For example, such inputs may increase the relevance that a system will assign to a particular result in a particular situation, thus boosting the score or other indicator of relevance for the result (and perhaps the relevance of the result in the context of a particular query). … In general, one aspect of the subject matter described in this specification can be embodied in a method that includes for a first document identified as a search result of a user user-submitted query, generalizing the user-submitted query by forming one or more variants of the user-submitted query to generate one or more other queries, each of the one or more other queries being different from the user-submitted query.  A generalized quality of result statistic is generated for the first document from respective data associated with each of the other queries, each respective data being indicative of user behavior relative to the first document as a search result for the associated other query.  The generalized quality of result statistic is provided as the quality of result statistic input to the document ranking process for the first document and the user-submitted query.” Here, the external context list represents data associated with user behavior.); 
determining, by the search service (Diligenti Col. 19 line 11: search service), a relevance value for one or more of the entries in the context list based on an order of connection or a relationship between the individual entries and the user (Diligenti Col. 4 lines 49 – 58: To further improve such traditional document ranking techniques, the ranking engine 1052 can receive an additional signal from a rank modifier engine 1056 to assist in determining an appropriate ranking for the documents.  The rank modifier engine 1056 provides one or more measures of relevance for the documents, which can be used by the ranking engine 1052 to improve the search results' ranking provided to the user 1002.  The rank modifier engine 1056 can perform one or more of the operations described further below to generate the one or more measures of relevance.); 
Diligenti does not clearly teach, performing, by the search service, the query; identifying, by the search service, a search index comprising items having metadata describing properties of the items; However, Katic [0046] teaches, “In particular embodiments, in response to a search query from a user of the online social network, social-networking system 160 may identify external content objects associated with third-party systems that substantially matches the query.  External objects may be identified by accessing an enhanced search index, as discussed above.  As an example and not by way of limitation, the enhanced search index may incorporate internal data collected by the social-networking system 160 about the external object, such as posts, links, shares, comments, etc., on the online social network with respect to the external object.  In particular embodiments, social-networking system 160 may consider the source from which it determined that there is a link between an external object and another online document; for example, the association could be in the original webpage, in a link post, in comments to a link post, through a third-party API, etc. The different sources may be associated with different signal strengths for ranking purposes.  In particular embodiments, social-networking system 160 may collect data on impressions, which represents the number of users who have viewed a particular webpage, link, post, comment, etc. Social-networking system 160 may also measure the number of interactions after a user has seen the webpage, e.g. the click-through rate, and augment that with social interactions, e.g., likes, shares, comments, etc. on the online social network.  In particular embodiments, social-networking system 160 may then send a search-results page comprising references to one or more of the identified objects for display to the first user.  Each referenced object in the search-results page having a score or rank greater than a threshold score.”
matching the entries in the context list to the metadata describing the properties of the items (Katic [0044]: “The typeahead process may use one or more matching algorithms to attempt to identify matching nodes or edges.  When a match or matches are found, the typeahead process may send a response to the user's client system 130 that may include, for example, the names (name strings) of the matching nodes as well as, potentially, other metadata associated with the matching nodes.  The typeahead process may then display a drop-down menu that displays references to the matching profile pages (e.g., a name or photo associated with the page) of the respective user nodes 202, concept nodes 204, or external nodes 208, and displays names of matching edges 206 that may connect to the matching nodes, which the user can then click on or otherwise select, thereby confirming the desire to search for the matched object corresponding to the selected node, or to search for objects connected to the matched users, concepts, or external objects by the matching edges.  Alternatively, the typeahead process may simply auto-populate a field or form with the name or other identifier of the top-ranked match rather than display a drop-down menu.”);
based on the matching, computing a score for each of the items; ranking the items based on the score for each of the items (Katic [0048]: As an example and not by way of limitation, a score corresponding to a particular scoring signal may be based at least in part on a degree of separation between the user node 202 of the querying user and an external node 208 corresponding to the identified object.  Objects that reference social-graph elements that are closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the element and the querying user's user node 202) may be scored or ranked more highly than objects that are further from the user (i.e., more degrees of separation).  In the example of FIG. 2, user nodes 202 of user "A" and user "B" have a single degree of separation, and user nodes 202 of user "B" and user "E" have two degrees of separation.  Based on the degrees of separation, a degree-of-separation score for user "B" with respect to user "A" may be higher than a score for user "B" with respect to user "E." As another example and not by way of limitation, a comment corresponding to a concept node 204 that is closer in the social graph 200 to the querying user (i.e., fewer degrees of separation between the concept node 204 and the querying user's user node 202) may be scored or ranked more highly than concept nodes 204 that are further from the querying user's user node 202 (i.e., more degrees of separation).); 
identifying a subset of the items, wherein each of the subset of items comprises a score exceeding a threshold (Katic [0058]: In particular embodiments, social-networking system 160 may only send search results corresponding to identified objects having a score/rank over a particular threshold score/rank.  As an example and not by way of limitation, social-networking system 160 may only send the top ten results back to the querying user in response to a particular search query.); and 
transmitting the subset of the items to the client device (Katic [0020]: In particular embodiments, social-networking system 160 may provide users with the ability to take actions on various types of items or objects, supported by social-networking system 160.  As an example and not by way of limitation, the items and objects may include groups or social networks to which users of social-networking system 160 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use, transactions that allow users to buy or sell items via the service, interactions with advertisements that a user may perform, or other suitable items or objects.  A user may interact with anything that is capable of being represented in social-networking system 160 or by an external system of third-party system 170, which is separate from social-networking system 160 and coupled to social-networking system 160 via a network 110.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Diligenti et al. to the Katic’s system by adding the feature of ranking scores. The references (Diligenti and Katic) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. Ordinary skilled artisan would have been motivated to do so to provide Diligenti’s system with enhanced data. (See Katic [Abstract], [0044 – 0048], [0058]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barak, US 2013/0166577, Providing Contextually-Relevant Content
Whitnah, US 2014/0188899, Modifying Structured Search Queries on Online Social Networks 
Lee, US 2013/0191372, Personalized Structured Search Queries for Online Social Networks 
White, US 2012/0158685, Modeling Intent and Ranking Search Results using Activity-based Context
Sadler, US 10,078,696, Relevant Social Searching and User Centric Data Analysis via user and peer group parameters via a dynamic interface
Jing, US 2007/0174872, Ranking Content based on Relevance and Quality
Raina, US 2014/0330819, Search Query Interactions on Online Social Networks 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154